Citation Nr: 1015732	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  08-16 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from May 1975 to April 
1977.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2007 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in St. Louis, Missouri, (hereinafter RO).  


FINDING OF FACT

The service connected pes planus is manifested by pain on 
manipulation and tenderness to palpation; gait is normal and 
there are no findings suggestive of severe disability. 


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral pes planus are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5276 (2009).    


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The Federal Circuit has held, however, 
that 38 U.S.C. § 5103(a) does not require VA to provide 
further notice under the VCAA upon receipt of a notice of 
disagreement with the rating and effective date assigned by a 
RO for an award of benefits.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).  This is because once the rating 
decision was made awarding service connection, an effective 
date, and a disability evaluation, 5103(a) notice had served 
its purpose, as the claim had already been substantiated.  
See Sutton v. Nicholson, 20 Vet. App. 419 (2006).  This is 
the case here. 

As for the duty to assist, the service treatment reports and 
VA clinical reports have been obtained, and the Veteran was 
provided VA examinations in July 2007 and May 2009 that 
contain sufficient clinical findings to determine the proper 
rating to be assigned for the service-connected bilateral pes 
planus.  As there is no indication that there are additional 
records that need to be obtained that would assist in the 
adjudication of the claim, the duty to assist has been 
fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  

As the Veteran appealed the initial rating assigned for pes 
planus, the entire body of evidence is for equal 
consideration with respect to this claim.  Consistent with 
the facts found, the rating assigned for this condition may 
be higher or lower for segments of the time under review on 
appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); See Hart v. Mansfield, 21 Vet 
App 505 (2007) (staged ratings are potentially applicable in 
cases not involving the assignment of an initial rating.)

"Moderate" disability due to bilateral flatfeet, to include 
pain on manipulation and use of the feet, warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, DC 5276.  
A rating in excess of 10 percent for bilateral flatfeet 
requires "severe" disability, manifested by objective 
evidence of marked deformity (such as pronation and 
abduction) pain on manipulation and use accentuated, evidence 
of swelling on use  or characteristic callosities.  Id.  

The Veteran was treated for pes planus during service, and 
following a July 2007 VA examination, service connection for 
pes planus was granted by an August 2007 rating decision.  A 
10 percent rating was assigned under DC 5276. 

At the July 2007 VA examination, the Veteran described pain 
in his feet at a level of 8 on a scale from one to 10 as well 
as weakness, stiffness and swelling.  He reported having 
instability and a lack of endurance (primarily on the right, 
which it is observed is the side on which the Veteran broke 
his ankle in 2000), and stated that he cannot walk more than 
one block without suffering from increased pain.  The Veteran 
described flareups of pain to a level of 9 that occur daily.  
The flareups were said to last until the Veteran sits down 
and takes pain medication.  Inserts were said to provide only 
minor relief.  The Veteran reported that he does not work 
because of his foot and a back disability and that he has had 
to discontinue all leisure activities except casual 
activities.  The examiner commented, however, that he deemed 
the Veteran to be a poor historian.  

Upon physical examination in July 2007, the Veteran walked 
without a limp or expressions of discomfort or pain.  Obvious 
flattening of the arches bilaterally was observed but the 
mechanics of the feet seemed stable.  There was a mild to 
moderate bunion deformity and callus formation on the great 
toes, worse on the right.  The feet were generally tender to 
palpation in all areas but there was no edema, swelling, or 
puffiness of the ankles.  Gentle palpation of both feet 
evoked expressions of discomfort.  No skin abnormalities were 
noted other than callus formation on the left and right great 
toe; peripheral pulses were normal and equal and no hammertoe 
deformities or other structural abnormalities were noted.  
Weight bearing of the Achilles tendon alignment appeared good 
and there were no abnormalities of either forefoot or 
midfoot.  The examiner stated there was no displacement of 
the weight-bearing line of either foot or evidence of marked 
deformity by pronation or abduction on manipulation of the 
feet.  X-rays showed hallux valgus and pes planus.  

At the most recent VA examination of the feet in May 2009, 
the Veteran described pain in his feet at a level of 6 out of 
10 bilaterally with weakness, stiffness, swelling, heat, and 
redness, fatigability and lack of endurance.  He also 
described flareups of pain to a level of 8 out of 10 in 
severity that occur on a daily basis and last one hour.  The 
Veteran reported additional limitation of motion and 
functional impairment during the flareups.  He reported that 
he used a cane and shoe inserts, and stated his flat feet 
affected his usual occupation in heavy labor because it 
requires standing.  The Veteran reported difficulty walking 
and stated that he can stand for a maximum of five minutes 
before he is forced to sit down.  He said he can walk for a 
maximum of one block due to foot pain.  

The physical examination in May 2009 revealed tenderness to 
the metatarsals, a normal gait, and abnormal callosities in 
the plantar aspects bilaterally.  Unusual shoe wear was shown 
on the outer aspect of both shoes.  There were normal pulses 
at the dorsalis pedis and no hammertoes.  Flatfoot was noted 
and there was 8 degrees of valgus deformity on the left and 5 
degrees of valgus deformity on the right.  There was pain 
with manipulation but the deformity could be corrected.  
Bilateral bunions were noted and there was 15 degrees of 
hallux valgus bilaterally.  X-rays showed bilateral hallux 
deformities, pes planus and degenerative changes.  

Applying the pertinent criteria to the facts summarized 
above, a rating in excess of 10 percent under DC 5276 would 
require "severe" disability, manifested by objective 
evidence of marked deformity (such as pronation and 
abduction), pain on manipulation and use accentuated, 
evidence of swelling on use, characteristic callosities.  Id.  
Simply stated, the Veteran's disability picture does not more 
nearly approximate this criteria.  The examiner specifically 
found no evidence of marked deformity at the July 2007 VA 
examination, nor were such findings described in May 2009.  
At that time, the deformity productive of pain was 
correctable, and any pain described on use and manipulation 
is consistent with the criteria for a 10 percent rating.  
Neither examiner described the presence of swelling.  
Accordingly, the Board concludes that the criteria for an 
increased rating have not been met.  

Also weighed by the Board were the provisions of 
38 C.F.R. § 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Veteran 
has reported flareups of pain and accompanying additional 
loss of motion and functional impairment, there is no 
objectively quantifiable additional impairment due to pain or 
repeated use for which compensation is warranted.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  See Barringer v. Peak, 22 Vet App 242 (2008)  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Floyd v. Brown, 9 Vet. 
App. 88, 94 (1996).  In this case, however, the schedular 
evaluation is not inadequate.  As indicated, a rating in 
excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, 
but those manifestations are not present in this case.  
Moreover, the Board finds no evidence of an exceptional 
disability picture, as the service-connected residuals have 
not shown functional limitation beyond that contemplated by 
the 10 percent rating currently assigned.  Accordingly, 
referral of this decision for extraschedular consideration is 
not indicated.  

The Veteran asserts a much more debilitating condition due to 
his service connected bilateral pes planus than was 
demonstrated by the evidence cited above, and the Board fully 
respects the Veteran's sincere assertions in this case.  
However, it finds the probative weight of this positive 
evidence to be overcome by the more objective negative 
evidence cited above.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); cf. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Finally, in reaching this decision, the Board 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the Veteran's claim 
for an increased initial rating for bilateral pes planus, the 
doctrine is not for application.  Gilbert, supra.  
 

ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral pes planus is denied.  


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


